       Case 1:19-cr-00251-LM Document 86 Filed 11/19/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE

THE UNITED STATES OF AMERICA

               v.                                             No. 19-cr-00251-LM

JOHNATHON IRISH

        ASSENTED-TO MOTION TO CONTINUE SENTENCING HEARING

       The defense respectfully requests that the sentencing hearing scheduled for

November 24, 2020 be continued for at least 45 days because the government has

identified a new witness who the government proposes to have testify by video at the

sentencing hearing.

       Mr. Irish was convicted following a jury trial of being a prohibited person in

possession of a firearm. His sentencing is scheduled for November 24, 2020. The final

presentence investigation report has been filed, with objections noted. The defense and

the government have filed sentencing memoranda. The presentence investigation report

and the memoranda of the parties recognize that the number and nature of firearms

involved in the offense significantly affects the calculation of the sentencing guidelines.

One of the firearms at issue is a Sig Sauer rifle.

       Yesterday, November 18, 2020, the government notified the defense that the

government intends to “present the testimony of Sig Sauer COO/VP Ron Goslin at the

upcoming sentencing hearing to support the government’s position that possession of the

Sig Sauer rifle affected interstate commerce.” The government also noted that, “Mr.

Goslin is available only by video right now.”




                                              1
       Case 1:19-cr-00251-LM Document 86 Filed 11/19/20 Page 2 of 3




       Mr. Goslin did not testify at trial. There are no reports of interviews with him in

discovery. Neither the government nor the defense have interviewed Mr. Goslin. Neither

side has written statement from him. In short, we do not know what he will say.

       To have a fair chance to prepare for the sentencing hearing, the defense seeks a

continuance. The defense would use the additional time to find out what the witness

intends to say, to look for additional evidence if the witness’s testimony is harmful to the

defense, to prepare to cross-examine the witness, and to otherwise prepare to address his

testimony.

       In addition, this witness is not available to testify in person. He is only available

by video. Undersigned counsel consulted with Mr. Irish who states that he does not, at

this time and under these circumstances, consent to the testimony of this important

witness by video.

       Undersigned counsel discussed the motion to continue with Mr. Irish. The

discussion included the applicable statutory and constitutional rights, as well as possible

advantages and disadvantages of delaying the sentencing hearing. After a full discussion,

Mr. Irish agrees to and supports the requested continuance.

       In light of the foregoing, the defense seeks a continuance of at least 45 days.

       Assistant United States Attorney Anna Krasinski states the government assents to

this motion.

       WHEREFORE the defense requests that the sentencing hearing scheduled for

November 24, 2020 be continued for at least 45 days.




                                              2
       Case 1:19-cr-00251-LM Document 86 Filed 11/19/20 Page 3 of 3




Date: November 19, 2020                                      Respectfully submitted,


                                                             /s/ Richard Guerriero
                                                             Richard Guerriero, Esq.
                                                             N.H. Bar ID. 10530
                                                             Lothstein Guerriero, PLLC
                                                             Chamberlain Block Building
                                                             39 Central Square, Suite 202
                                                             Keene, NH 03431
                                                             Telephone: (603) 352-5000
                                                             richard@nhdefender.com


                              CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to registered Participants identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to the nonregistered participants on the date the
document was signed by me.
                                                              /s/ Richard Guerriero




                                             3
